SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 11-K/A AMENDMENT NO. 1 ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [x] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED, EFFECTIVE OCTOBER 7, 1996]. For the fiscal year ended December 31, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED]. For the transition period from to Commission File Number 001-33713 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: Beacon Federal Retirement Savings Plan B:Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Beacon Federal Bancorp, Inc. 6611 Manlius Center Road East Syracuse, New York 13057 EXPLANATORY NOTE This Amendment Number 1 to the Form 11-K of the Beacon Federal Retirement Savings Plan is being filed to include the consent of Dannible & McKee, LLP that was omitted from the prior filing.The consent is attached as Exhibit 23.2 to this filing. SIGNATURES The Plan.Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. Beacon Federal Retirement Savings Plan Date: June 27, 2012 By: /s/ Kathy Harvey Kathy Harvey Vice President & Trust Officer Hand Benefits & Trust Company, Trustee
